Order entered August 1, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00169-CR
                                       No. 05-17-00170-CR

                                   MANUEL FINO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                     Trial Court Cause Nos. F16-30419-Y & F16-30420-Y

                                             ORDER
       On June 16, 2017, the Court granted the requests of court reporters Vearneas Faggett and

Trashuna Salaam for addition time to file the reporter’s record, making the reporter’s record due

July 16, 2017. To date, no reporter’s record has been filed, and we have had no communication

from either court reporter regarding the record in these appeals.

       We ORDER court reporters Vearneas Faggett and Trashuna Salaam to file the complete

reporter’s records in these appeals within FOURTEEN DAYS from the date of this order. We

caution Ms. Faggett and Ms. Salaam that the failure to file the reporter’s record by that time will

result in the Court taking whatever remedies it has available, including ordering that they not sit

until the complete reporter’s record in these appeals is filed.
       We DIRECT the Clerk to send copies of this order to the Presiding Judge, Criminal

District Court No. 7; to Verneas Faggett, the official court reporter of the Criminal District Court

No. 7; to Trashuna Salaam, court reporter; and to counsel for all parties.




                                                     /s/     ADA BROWN
                                                             JUSTICE